IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 14, 2008

                                       No. 06-31252                   Charles R. Fulbruge III
                                                                              Clerk

In the Matter Of: ROY RASPANTI; ROBERT BURKE KEATY, SR.

                                       Debtors
_______________________________________________

ROY A. RASPANTI,

                                                  Appellant,
v.

ROBERT BURKE KEATY, SR., doing business as Keaty & Keaty,


                                                  Appellee.



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:03-CV-1875


Before GARZA, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Roy Raspanti appeals the district court’s imposition of
sanctions against him in the amount of $10,000. For the following reasons we
AFFIRM.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                        No. 06-31252

                                               I.
       This case has an attenuated history, beginning in 1997 when Raspanti
filed a motion for sanctions in Louisiana state court against Defendant-Appellee
Robert B. Keaty, as well as Thomas S. Keaty and Keaty & Keaty. The motion
alleged that the Keaty’s had filed a suit against him that was without foundation
and for the purpose of harassment and delay. The motion for sanctions was
denied. Raspanti appealed and the Fourth Circuit Court of Appeal for the State
of Louisiana rendered judgment in favor of Raspanti, finding that he was
entitled to sanctions in the amount of $107,605.95 plus interest against the
above named defendants. Thereafter, Robert B. Keaty filed for bankruptcy. He
retained D. Patrick Keating as counsel for those proceedings. Keaty’s debt with
Raspanti was discharged in those proceedings. Raspanti then filed an adversary
proceeding, arguing that the state court judgment against Keaty was not
dischargeable under § 523(a)(6) of the Bankruptcy Code because the sanctions
were imposed for willful and malicious injury.1
       On October 4, 2001, Raspanti filed a motion for summary judgment,
requesting that the bankruptcy court apply principles of collateral estoppel to
the state appellate court’s findings that the debt arose from a willful and
malicious injury. The motion was denied. On April 16, 2002, Raspanti filed a




       1
          The bankruptcy court held that the state appellate court’s determination was not
entitled to preclusive effect and set the matter for trial. After the trial, the bankruptcy court
held that the debt owed to Raspanti did not arise from a willful and malicious injury and
dismissed Raspanti’s complaint. The bankruptcy court denied Raspanti’s application for
reconsideration, or in the alternative relief from judgment; Raspanti appealed to the district
court. The district court, Judge Richard T. Haik, Sr. presiding, affirmed the findings of the
bankruptcy court. This Court reversed, finding that the district court erred in affirming the
bankruptcy court’s determination that the state appellate court’s finding that Keaty’s actions
were willful and malicious were not entitled to preclusive effect. In re Keaty, 397 F.3d 264 (5th
Cir. 2005). Because this matter is not relevant to the issue before this Court, we do not
consider it further in this opinion.


                                               2
                                  No. 06-31252

second motion for summary judgment and attached the entire state court record.
That motion was also denied.
      After Raspanti’s first motion for summary judgment was denied, Raspanti
filed a motion to recuse the bankruptcy judge, the Honorable Gerald H. Schiff,
on the grounds that Judge Schiff’s relationship with Keating, counsel for the
debtor, may unduly influence his judgments. In his motion to recuse, Raspanti
argued that it was reasonable to question whether Judge Schiff could remain
impartial during the proceedings because he and Keating had previously been
law partners. Raspanti also alleged that Keating maintained a relationship with
Judge Schiff’s brother, Leslie Schiff, in which Keating would refer clients to
Leslie Schiff as long as Keating was “treated right” before Judge Schiff.
      On July 18, 2002, Judge Schiff denied the motion to recuse. In his reasons
for the decision, Judge Schiff acknowledged in his factual findings that he, Leslie
Schiff, and Keating had been law partners until their law firm disbanded in
1995. Judge Schiff also explained that the alleged association between himself
and Keating and Leslie Schiff had no basis in fact. The court went on to state
that “Mr. Raspanti’s remarks are offensive to the Court in that he is suggesting
that Mr. Keating is ‘treated right’ in Bankruptcy Court.”
      On August 16, 2002, Raspanti filed a Memorandum and Clarification of
Record on Motion to Recuse in which he attempted to distance himself from his
previous remarks, stating that he was not suggesting that a conspiracy existed,
but instead that a reasonable person could justifiably question whether Judge
Schiff could remain impartial under the circumstances. He did not appeal Judge
Schiff’s denial of the motion to recuse.
      In response to Judge Schiff’s adverse finding regarding the preclusive
effect of the state court’s decision, Raspanti filed an application for
reconsideration, or alternatively, relief from judgment that contained the
following statements:


                                           3
                                       No. 06-31252

              Plaintiff submitted that the conflict which would arise
              in the normal course of business was that presumably
              as long as Mr. Keating was treated right in front of Mr.
              Schiff’s brother, the bankruptcy judge, Mr. Keating
              would continue to look favorably upon Mr. Schiff when
              he is in need of referring a case to another lawyer. . . it
              is respectfully submitted that improper influence has
              been exerted upon the Court by the attorneys defending
              Keaty, in which the integrity of the Court and its ability
              to function impartially has been directly impinged.

       On October 2, 2003, after these statements were submitted to the
bankruptcy court, Judge Schiff entered an Order to Show Cause Why Sanctions
Should Not be Imposed for Violation of Rule 9011 of Federal Rules of
Bankruptcy Procedure.2 Judge Schiff requested that the district court withdraw
reference with regard to the motion to show cause why sanctions should not be
imposed.      Raspanti’s submissions to the district court contained similar
allegations to those filed in the bankruptcy court, including the following
statement:
              [Raspanti] could make a cogent and powerful argument
              without fear of court sanctions that the reason why
              Sandoz, Schiff, Keating & Watson “held a meeting at
              which the future of the partnership was discussed” and
              the reason why the firm broke up in 1995 was to devise
              a way for Leslie Schiff and Keating to profit from all of
              the bankruptcy cases Leslie Schiff was getting between


       2
        Bankruptcy Rule 9011 provides in relevant part:
           (b) Representations to the court
           By presenting to the court (whether by signing, filing, submitting, or
           later advocating) a petition, pleading, written motion, or other paper, an
           attorney or unrepresented party is certifying that to the best of the
           person’s knowledge, information, and belief, formed after an inquiry
           reasonable under the circumstances . . .
              (3) the allegations and other factual contentions have evidentiary
              support or, if specifically so identified, are likely to have
              evidentiary support after a reasonable opportunity for further
              investigation or discovery . . . .
FED. R. BANKR. P. 9011(b)(3).

                                               4
                                       No. 06-31252

              August 1992 and July 1995 and at the same time
              having to turn down because his brother was the only
              Bankruptcy Judge in the United States Bankruptcy
              Court for the Western District of Louisiana . . . .

       The district court determined that it was not unreasonable for Raspanti
to seek recusal of Judge Schiff. However, the district court found Raspanti’s
continued allegations after the recusal motion was denied to be sanctionable
because they were not supported by the record. The court intimated that
Raspanti’s accusations about Judge Schiff, Leslie Schiff, and Keating amounted
to defamation. The district court imposed sanctions against Raspanti in the
amount of $10,000. In the alternative, the court indicated that if Raspanti
submitted letters of apology to Judge Schiff, Leslie Schiff, and Keating, within
15 days of the order, then $8,000 of the sanctions would be suspended.3
Raspanti timely appeals the imposition of sanctions against him.
                                              II.
       Rule 9011 requires every petition to be signed by an attorney of record in
the case, and by signing the petition, the attorney certifies that to the best of his
knowledge that the allegations in his filings have a factual basis in the record,
or can be proven with reasonable investigation or discovery. FED. R. BANKR. P.
9011(b)(3).      Because the imposition of sanctions under Rule 9011 is
discretionary, this Court reviews the exercise of this power for abuse of
discretion. In re First City Bancorporation of Tex., 282 F.3d 864, 867 (5th Cir.
2002). “A court abuses its discretion when its ruling is based on an erroneous
view of the law or on a clearly erroneous assessment of the evidence.” Id.
(quoting Chaves v. M/V Medina Star, 47 F.3d 153, 156 (5th Cir.1995)).

       3
         During oral argument before this Court, Raspanti indicated that he had sent a letter
of apology to Judge Schiff, but not Leslie Schiff and Keating. However, Raspanti did not state
whether the letter was sent within the 15-day period allotted by Judge Haik, nor does he seek
to reduce the amount of his sanctions in light of the fact that he sent the letter. Accordingly,
we do not consider the possibility of a reduction in Raspanti’s sanctions.

                                               5
                                  No. 06-31252

      Raspanti does not dispute the factual basis for the district court’s
imposition of sanctions. He therefore concedes that his signed pleadings to the
bankruptcy court contained the aforementioned allegations regarding Judge
Schiff, Leslie Schiff, and Keating. He argues, however, that he never attacked
Judge Schiff’s integrity in his pleadings. Raspanti contends that he merely
questioned the influence that Keating and Leslie Schiff had over the outcome of
the adversary proceedings.
      After considering oral argument, and reviewing the briefs and record on
appeal, we cannot conclude that the district court abused its discretion by
imposing sanctions against Raspanti. Raspanti made repeated, unsupported
accusations that Keating and Leslie Schiff unduly influenced Judge Schiff.
Notably, Raspanti even went as far as to allege that Keating is “treated right”
before Judge Schiff so that Keating will refer clients to Leslie Schiff. Based on
Judge Schiff’s prior relationship with Keating and Leslie Schiff, we agree with
the district court that it was not unreasonable for Raspanti to seek recusal if he
had concerns about Judge Schiff’s ability to remain impartial during the legal
proceedings. In fact, as noted by the district court, if Raspanti’s remarks about
Judge Schiff had ceased after the motion to recuse was denied, a denial which
Raspanti did not appeal, it is unlikely that his actions would have been
sanctionable. However, Raspanti went beyond noting this prior history to
alleging specific actions of impropriety that have no basis in the record. Because
Raspanti provides absolutely no evidentiary support for his allegation as
required by Rule 9011, the district court’s imposition of sanctions against
Raspanti is AFFIRMED.




                                        6